Exhibit INVESTOR CONFERENCE CALL SCRIPT – MARCH 17, 2009 INVESTOR CONFERENCE CALL - MARCH 17, 2009 [OPERATOR] Good afternoon ladies and gentlemen. Thank you for standing by. Welcome to the WPCS International Incorporated fiscal year 2009 third quarter investor conference call. Your host for today’s call is Andy Hidalgo, chairman and CEO of WPCS International Incorporated. Before I turn the call over to Mr. Hidalgo, please be advised that the participants on today’s call will be in a listen only mode until Mr. Hidalgo has concluded his opening remarks. Upon conclusion of the opening remarks, there will be a question and answer session. In addition, we would like to note that statements about the company’s future expectations, including future revenue and earnings and all other statements made during this investor conference call, other than historical facts, are forward looking statements and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward looking statements involve risks and uncertainties and are subject to change at any time. The company’s actual results could differ materially from expected results. In reflecting subsequent events or circumstances, the company undertakes no obligation to update forward looking statements. I will now turn the call over to Mr. Hidalgo. [ANDY HIDALGO] Good afternoon ladies and gentlemen and welcome to our fiscal year 2009 third quarter investor conference call. The agenda for today’s call will include a discussion of our third quarter financial results and our fourth quarter financial expectations. In addition, I will discuss market conditions and conclude with a review our strategic initiatives. First, we will discuss our third quarter financial results. For the fiscal year 2009 third quarter ended January 31, 2009, WPCS generated approximately $25.3 million in revenue which represents a 2% increase compared to the same period a year ago.
